Case 1:21-cv-22459-RKA Document 12 Entered on FLSD Docket 07/21/2021 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                          Case No. 1:21-cv-22459-RKA
   CHRISTINA AVILA,

           Plaintiff,

   v.

   WEBCOLLEX, LLC D/B/A
   CKS FINANCIAL,

            Defendant.

   _____________________________/

                               ANSWER AND AFFIRMATIVE DEFENSES
          Defendant, Webcollex, LLC d/b/a CKS Financial (“CKS”), by and through its undersigned

  counsel, responds to Plaintiff’s Complaint (DE 1-1) as follows:

          1.          CKS admits that this Court has jurisdiction, based upon CKS’ removal, pursuant to

  28 U.S.C. §§ 1331, 1367 (DE 1).

          2.          CKS admits that this Court has jurisdiction, because the conduct at issue occurred

  in this District.

          3.          The allegations in Paragraph 3 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

          4.          CKS admits that venue is proper in this Court District.

          5.          CKS is without knowledge and, thus, must deny the allegation.

          6.          Admitted.

          7.          The allegations in Paragraph 7 are not factual allegations to which a response is

  required. To the extent a response is required, CKS also demands a jury trial.

          8.          Admitted.


                                                            1
                                   GORDON REES SCULLY MANSUKHANI LLP
                                  100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 1:21-cv-22459-RKA Document 12 Entered on FLSD Docket 07/21/2021 Page 2 of 6




         9.      CKS is without knowledge and, thus, must deny the allegation.

         10.     CKS is without knowledge and, thus, must deny the allegation.

         11.     Denied as phrased.

         12.     Admitted.

         13.     Admitted.

         14.     Admitted.

         15.     Admitted.

         16.     The allegations in Paragraph 16 are so vague and confusing that CKS cannot

  formulate a response. To the extent a response is required, denied.

         17.     The allegations in Paragraph 17 are so vague and confusing that CKS cannot

  formulate a response. To the extent a response is required, denied.

         18.     The allegations in Paragraph 18 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

         19.     The allegations in Paragraph 19 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

         20.     Admitted.

         21.     Denied as phrased.

         22.     Denied as phrased.

         23.     Denied.

         24.     The allegations in Paragraph 24 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

         25.     Denied.

         26.     Denied.


                                                       2
                              GORDON REES SCULLY MANSUKHANI LLP
                             100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 1:21-cv-22459-RKA Document 12 Entered on FLSD Docket 07/21/2021 Page 3 of 6




         27.     The referenced document speaks for itself.

         28.     The allegations in Paragraph 28 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

         29.     The referenced document speaks for itself. Denied.

         30.     The allegations in Paragraph 30 are so vague and confusing that CKS cannot

  formulate a response. To the extent a response is required, denied.

         31.     Denied.

         32.     Denied.

                        COUNT I – VIOLATION OF 15 U.S.C. § 1692c(b)

         33.     CKS repeats and incorporates herein its responses to Paragraphs 1 through 32.

         34.     The allegations in Paragraph 34 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

         35.     Denied.

         36.     The allegations in Paragraph 36 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

                            COUNT II – VIOLATION OF § 559.72(5)

         37.     CKS repeats and incorporates herein its responses to Paragraphs 1 through 32.

         38.     The allegations in Paragraph 38 are not factual allegations to which a response is

  required. To the extent a response is required, denied.

         39.     Denied.

         40.     The allegations in Paragraph 40 are not factual allegations to which a response is

  required. To the extent a response is required, denied.




                                                      3
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 1:21-cv-22459-RKA Document 12 Entered on FLSD Docket 07/21/2021 Page 4 of 6




                 Any Allegations Not Answered, Qualified, or Specifically Denied

          To the extent that any allegations in the Complaint, including legal arguments, footnotes,

  purported authorities, other gratuitous information, and unnumbered Wherefore or similar requests

  for relief are not otherwise addressed hereinabove, they are hereby denied.

                                      AFFIRMATIVE DEFENSES

          1.      CKS’ compliance with the statutes, rules and regulations which govern the subject

  matter of this lawsuit precludes its liability to Plaintiff.

          2.      The alleged claims in the Complaint are barred because any alleged actions by CKS

  were taken in good faith; alleged violations, if any, were unintentional.

          3.      The alleged misconduct was the result of a bona fide error under 15 U.S.C. §

  1692k(c) and Section 559.77, Florida Statutes.

          4.      Plaintiff lacks standing and/or capacity to either bring or maintain this action, or to

  obtain the relief sought because, inter alia, Plaintiff has not been harmed or suffered “injury in

  fact” by the alleged conduct at issue regardless of whether Plaintiff seeks only statutory damages.

          5.      Plaintiff’s claims are barred by the doctrine of waiver.

          6.      Plaintiff’s claims are barred by the doctrine of unclean hands.

          7.      The claims are barred due to privilege, absolute or qualified, including, but not

  limited to, the litigation privilege.

          8.      No act or omission of CKS was a substantial factor in bringing about the damages

  alleged, nor was any act or omission of CKS a contributing cause thereof. Any alleged acts or

  omissions of CKS were superseded by the acts or omissions of others, including Plaintiff or other

  third parties not named as in the Complaint, which were the independent, intervening and

  proximate cause of the damage or loss allegedly sustained by Plaintiff.

                                                        4
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 1:21-cv-22459-RKA Document 12 Entered on FLSD Docket 07/21/2021 Page 5 of 6




         9.      Plaintiff’s claims are barred, in whole or in part, by the one-year statute of

  limitations set forth in 15 U.S.C. § 1692k(d).

         10.     Plaintiff’s claims are barred for lack of standing by TransUnion LLC v. Ramirez,

  141 S. Ct. 2190, 2210 n.6 (2021), because any alleged disclosure of information related to their

  debts by CKS to printing vendors are not actionable publications.

         11.     Plaintiff's claims are barred, in whole or in part, because Section 1692c(b) is a

  content-based speech restriction in that it prohibits a debt collector to communicate with third

  parties "with reference to" or "concern[ing]" a debt. The content-based restriction on truthful

  commercial speech does not directly advance a substantial governmental interest, and is not

  narrowly tailored to any governmental interest. Eliminating routine, confidential business

  communications is not the “substantial” interest behind Section 1692c(b), and prohibiting those

  communications does nothing to prohibit abusive debt collection practices.

         12.     Plaintiff’s claims are barred, in whole or in part, by the Fifth Amendment and the

  Fourteenth Amendment to the United States Constitution because the damages imposed by Section

  1692k(a)(2)(A) as a result of the conduct alleged in the Complaint are grossly excessive in light

  of the alleged harm.

       RESERVATION OF RIGHTS TO SUPPLEMENT AFFIRMATIVE DEFENSES

         CKS hereby gives notice that it may rely on other affirmative defenses that may become

  available or apparent during the course of discovery, and, thus, reserves the right to further amend

  or supplement this Answer and Affirmative Defenses.

                                       PRAYER FOR RELIEF

         WHEREFORE, CKS demands judgment as follows:




                                                      5
                             GORDON REES SCULLY MANSUKHANI LLP
                            100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
Case 1:21-cv-22459-RKA Document 12 Entered on FLSD Docket 07/21/2021 Page 6 of 6




         A.      That Plaintiff stakes nothing by the Complaint, and that the Complaint be

  dismissed with prejudice;

         B.      That judgment be entered in favor of CKS;

         C.      For costs of the suit incurred herein, including reasonable attorneys’ fees; and

         D.      For such other and further relief as the Court may deem just and proper.



         Dated: July 21, 2021.
                                                                    s/ Andrew R. Schindler
                                                                    JOSEPH A. SACHER
                                                                    FBN 174920
                                                                    jsacher@grsm.com
                                                                    ANDREW R. SCHINDLER
                                                                    FBN 124845
                                                                    aschindler@grsm.com

                                                                    GORDON REES SCULLY
                                                                    MANSUKHANI LLP
                                                                    100 SE 2nd Street, Suite 3900
                                                                    Miami, Florida 33131
                                                                    Telephone: (305) 428-5339
                                                                    Counsel for Defendant


                                    CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was filed on July 21, 2021,
  with the Clerk by using the CM/ECF system, and served via email on all counsel listed in the
  below service list.


                                                            s/ Andrew R. Schindler




                                                        6
                               GORDON REES SCULLY MANSUKHANI LLP
                              100 S.E. Second Street, Suite 3900 ▪ Miami, FL 33131
